DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f or pre-AJA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that isa generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) — the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that”; and
(C) — the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “ step”) in a claim with functional language createsa rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AJA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limit ation is not interpreted under 35 U.S.C. 112( or pre-AJA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “ step”) are being interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre- AJA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Recharging means in claim 1;
Discharging assembly in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112() or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f or pre-AIA  35 U.S.C. 112, sixth paragraph.
After a review of the specification, the recharging means appears to be drawn to at least a main tank (per paragraph [0029]) and the discharging assembly is not defined.
Claim Rejections - 35 USC § 112
112 1st Statement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

Regarding claim 1, the claim recites “a discharging assembly” which invokes 112f, and the specification does not provide the requisite understanding of what structures constitute the discharging assembly. 

Claims 2-8 are rejected based on their dependency to claim 1.

112 2nd Statement
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, claim limitation “the discharging assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claim recites “a discharging assembly” which invokes 112f, and the specification does not provide the requisite understanding of what structures constitute the discharging assembly. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-8 are rejected based on their dependency to claim 1.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Vianello (EP 2365261A2) in view of Karl (US 5,924,299).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
An air conditioning recharging machine designed to recharge a refrigerant fluid into/from an air-conditioning system mounted on board of a motor vehicle; said air conditioning recharging machine comprising: a high-pressure hose and a low-pressure hose designed to be connected to said air-conditioning system; a recharging means designed to supply a refrigerant fluid to said air-conditioning system through said high-pressure and low-pressure hoses so as to perform a recharging operation of the refrigerant fluid; -a discharging assembly designed to discharge the refrigerant fluid from said air- conditioning system through said high-pressure and low-pressure hoses so as to perform a discharging operation of the refrigerant fluid; a valve distributor body, which is provided with a series of inlets/outlets hydraulically connected to at least said high-pressure and low-pressure hoses, to said recharging means and to said discharging assembly; said valve distributor body  being configured to selectively connect one or more inlets to one or more outlets; wherein said valve distributor body comprises: -a monobloc which is provided with one or more first straight inner through-ducts, each of which extends in the monobloc so as to have the two axial ends which are arranged on two respective first faces of said monobloc opposite one to the other, and the two axial ends of each of the one or more first straight inner through-ducts are closed by respective solenoid valves; which are directly mounted to said first faces of said monobloc so as to be supported from said first faces.
Vianello teaches an air conditioning recharging machine designed to recharge a refrigerant fluid into/from an air-conditioning system (see Abstract at least) mounted on board of a motor vehicle (see paragraph [0001]); said air conditioning recharging machine comprising: 
- a flexible high-pressure hose (13, Fig. 2, paragraph [0020]) and a flexible low-pressure hose (13, Fig. 2, paragraph [0020]) designed to be connected to said air-conditioning system (see Fig. 2); 
- recharging means (8, Fig. 1, see paragraph [0019]) designed to supply a refrigerant fluid to said air-conditioning system through said flexible hoses so as to perform a recharging operation of the refrigerant fluid (see paragraph [0020]); 
- discharging assembly designed to discharge the refrigerant fluid from said air-conditioning system through said flexible hoses so as to perform a discharging operation of the refrigerant fluid (38, Fig. 2, see paragraph [0038]-[0039]);
a series of inlets/outlets hydraulically connected to at least said pair of flexible hoses, to said recharging means and to said discharging means; said valve distributor body being configured to selectively connect one or more inlets to one or more outlets (23, 24, 47, Fig. 2, see paragraphs [0029] and [0030]); 
Vianello does not teach:
- a valve distributor body, wherein said valve distributor body comprises: 
- a monobloc made of rigid material which is provided with one or more first straight inner through-ducts, each of which extends in the monobloc so as to have the two axial ends which are arranged on two respective first faces of said monobloc opposite one to the other, and the two axial ends of each of the one or more first straight inner through-ducts are closed by respective solenoid valves, which are steadily and rigidly coupled to said first faces of said monobloc so as to be support from said first faces.
	Karl teaches a monobloc body which features ports for flowing fluid in a motor vehicle (Karl, Title, Abstract, col. 4, lines 11-20) made of a rigid material (Karl, col. 2 lines 65-68) which is provided with one or more straight inner through-ducts, which have axial ends arranged opposite one another (Karl, see Fig. 3, the ports 21 and 23 are oppositely opposed by a through-duct therebetween, as is the same with 29 and 30). 
However, Vianello as modified does teach a monobloc, however, Vianello as modified does not teach “a monobloc which is provided with one or more first straight inner through-ducts, each of which extends in the monobloc so as to have the two axial ends which are arranged on two respective first faces of said monobloc opposite one to the other, and the two axial ends of each of the one or more first straight inner through-ducts are closed by respective solenoid valves; which are directly mounted to said first faces of said monobloc so as to be supported from said first faces.”
Therefore, the combination would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763